McGrath, C. -J.
Defendant sold to plaintiff blocks 66 and 67 of Newton’s addition to the village of St. Louis, according to a certain plat. The 'plat shows a street, denominated “Prospect Street,” running east and west, immediately south of the premises conveyed. Defendant owns the land on the south side of Prospect street, and Uses this street in getting to and from his premises. Plaintiff built a fence in Prospect street, about seven feet sotith of the south line of said blocks. Defendant destroyed the fence, and plaintiff brings trespass, insisting that, • inasmuch as the village authorities have not accepted the street, the conveyance to him of abutting lots carries with it the title to the center of the street.
Defendant’s right to maintain the way does not depend upon an acceptance by the village authorities. By the conveyance, plaintiff acquired an easement only in that way, and, as against defendant, has the right to its maintenance; but he did not acquire the right to take possession of any part of such way, and exclude defendant therefrom.
The judgment is therefore affirmed.
The other Justices concurred.